EXHIBIT 10.22(f)

 

MODIFICATION OF CREDIT AGREEMENT,

WAIVER AND CONSENT

 

THIS MODIFICATION OF CREDIT AGREEMENT AND CONSENT (“Modification and Consent”)
is made the 15th day of August, 2005 (the “Effective Date”), by and between
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, (“Lender”),
and CRUZAN INTERNATIONAL, INC., a Delaware corporation formerly known as
Todhunter International, Inc., a Delaware corporation (“Borrower”)

 

W I T N E S S E T H:

 

WHEREAS, on October 19, 2001, Lender, Borrower and other lenders entered into an
Amended and Restated Credit Agreement (as subsequently amended, “Credit
Agreement”) in connection with Revolving Loans, Term Loans and Letters of Credit
made available by Lender, and other lenders, to Borrower in an aggregate
commitment that is currently of $40,000,000.00; and

 

WHEREAS, Lender, as successor by merger to SouthTrust Bank, is the
Administrative Agent and sole Lender under the Credit Agreement; and

 

WHEREAS, V&S Vin & Sprit AB (“V&S”) intends to acquire majority of the ownership
interests in Borrower including those interests held by Angostura Limited; and

 

WHEREAS, the owners of Borrower intend to convert Borrower from a publicly
traded corporation to a privately held corporation;

 

WHEREAS, these transactions require certain modifications of the Credit
Agreement and/or consent of Lender with respect to such actions; and

 

WHEREAS, Lender is willing to amend the Credit Agreement and to consent to
certain actions on the terms and conditions set forth in this Modification.

 

NOW, THEREFORE, in consideration of mutual promises and covenants of this
Modification and Consent and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Lender and Borrower
agree as follows:

 

1.                                       Recitals.  The foregoing recitals are
true and correct and by this reference are made a material part of this
Modification and Consent.  All capitalized terms used herein shall have the
meaning ascribed to them in the Credit Agreement unless the context shall
require otherwise.

 

2.                                       Lenders.  Wachovia Bank, National
Association is the sole Lender, having received by assignment and mutual
agreement the Loan interests of the other lenders heretofore a party to the
Credit Agreement as Lenders and having succeeded to SouthTrust Bank’s interests
under the Credit Agreement by merger.

 

--------------------------------------------------------------------------------


 

3.                                       Waiver:  Lender hereby agrees to waive
Borrower’s compliance with the provisions of Section 11.03 (Fixed Charge
Coverage) for the period ended June 30, 2005.

 

4.                                       Acquisition of Controlling Interests. 
Lender hereby consents, in accordance with Article X of the Credit Agreement, to
the acquisition by V&S of the majority, and controlling interests, of Angostura
Limited in Borrower.

 

5.                                       Control.  The definition of “Control”
in Article I is hereby replaced in its entirety with the following:

 

“Control” means the ownership by any one Person or group of related Persons of
more than fifty percent (50%) of the outstanding shares of voting stock of the
Borrower or a Subsidiary.

 

6.                                       Conversion to Private Company.  To the
extent consent or approval is required, Lender hereby consents to the Borrower’s
becoming a privately held corporation (including, without limitation, consenting
to the merger of the Borrower with a direct or indirect subsidiary of V&S, the
related changes in the organizational documents of the Borrower, and the other
transactions contemplated thereby) and acknowledges that upon its successful
conversion to a privately held corporation the requirements of the Credit
Agreement based on its being a publicly held corporation shall be deemed waived
for as long as the Borrower is privately held.

 

7.                                       Financial Statements.  The financial
statements required by Section 9.02 to be delivered at the end of each fiscal
year of the Borrower shall be audited by McGladrey & Pullen, LLP or such other
independent certified public accountants of recognized national standing
proposed by Borrower and otherwise reasonably acceptable to Lender.

 

8.                                       Warranty.  Borrower hereby warrants and
represents to Lender that, since December 1, 2004, after giving effect to this
Modification, Borrower has been and is in compliance with all provisions of the
Credit Agreement and all other Loan Documents and that no Default or Event of
Default has occurred thereunder nor has any event occurred or failed to occur
which with the passage of time or the giving of notice or both would comprise
such a Default or Event of Default.

 

9.                                       Ratifications.  Borrower hereby
ratifies and confirms each of its obligations and indebtedness under the Credit
Agreement and each of the other Loan Documents, as amended hereby, and hereby
represents and warrants to Lender that Borrower neither has nor claims any
defenses, counterclaims or offsets to any such obligations or indebtedness.

 

10.                                 Fees.  The effectiveness of this
Modification and the amendments and waivers contemplated herein are expressly
conditioned upon the payment by Borrower to Lender of an amendment fee of
$102,500.00 and reimbursement by Borrower of Lender for all reasonable
attorneys’ fees and expenses incurred in connection with this Modification.

 

11.                                 Miscellaneous.

 

(a)  This agreement shall be governed by and construed in accordance with the
laws of the State of Florida.  Paragraph headings used herein are for
convenience only and shall

 

2

--------------------------------------------------------------------------------


 

not be used to interpret any term hereof.  The Credit Agreement shall continue
in full force and effect as modified by this Modification.  In the event the
terms of this Modification conflict with the terms of the Credit Agreement, the
terms of this Modification shall control.

 

(b)  This Modification constitutes the entire agreement among the parties hereto
and supersedes all prior agreements, understandings, negotiations and
discussions, both written and oral among the parties hereto with respect to the
subject matter hereof, all of which prior agreements, understanding,
negotiations and discussions, both written and oral, are merged into this
Modification.  All provisions of the Credit Agreement and each of the other Loan
Documents shall remain in full force and effect as modified by this
Modification.  Without limiting the generality of any of the provisions of this
Modification, nothing herein or in any instrument or agreement shall be deemed
or construed to constitute a novation, satisfaction or refinancing of all or any
portion of the Loan or in any manner affect or impair the lien or priority of
the Credit Agreement or any of the Loan Documents as amended hereby.

 

(c)  This Modification may be executed in any number of counterparts with each
executed counterpart constituting an original, but altogether constituting but
one and the same instrument.

 

(d)  This Modification shall be binding upon and inure to the benefit of
Borrower and Lender and their respective heirs, legal representatives,
executors, successors and assigns.

 

12.                                 RELEASE.  IN CONSIDERATION OF THE
ACCOMMODATIONS PROVIDED HEREIN, BORROWER HEREBY UNCONDITIONALLY IRREVOCABLY AND
FOREVER RELEASES, ACQUITS AND DISCHARGES LENDER AND LENDER’S OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND COUNSEL FROM ANY AND ALL CLAIMS, DEMANDS AND
CAUSES OF ACTION THAT ANY OF THEM HAD, NOW HAS OR MAY IN THE FUTURE HAVE AGAINST
LENDER OR ANY ONE OR MORE OF LENDER’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
COUNSEL FOR THE ACTS OR OMISSIONS OF ANY OF THE FOREGOING PARTIES FROM THE
BEGINNING OF TIME THROUGH, TO AND INCLUDING THE DATE OF THE EFFECTIVENESS OF
THIS MODIFICATION, WHICH RELATED TO ANY CLAIMS ARISING OUT OF OR CONNECTED IN
ANY MANNER WITH THE TRANSACTIONS CONTEMPLATED HEREIN OR IN THE CREDIT AGREEMENT
AS AMENDED HEREBY OR ANY OTHER LOAN DOCUMENTS AS THE SAME MAY BE AMENDED HEREBY,
AS THE CASE MAY BE.

 

13.                                 WAIVER OF JURY TRIAL.  BORROWER AND LENDER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER OF THEM
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS MODIFICATION OR ANY AGREEMENT
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS, (WHETHER VERBAL OR WRITTEN) OR ACTIONS BY ANY PARTY.  THIS PROVISION
IS A MATERIAL INDUCEMENT TO LENDERS’ ENTERING INTO THIS MODIFICATION AND MAKING
ANY LOAN, ADVANCE OR OTHER EXTENSION OF CREDIT TO BORROWER.  FURTHER, BORROWER
HEREBY CERTIFIES THAT NO

 

3

--------------------------------------------------------------------------------


 

REPRESENTATIVE OR AGENT OF LENDER NOR LENDER’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT AGENT OR ANY OF AGENT’S COUNSEL OR LENDERS WOULD
NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION.  NO REPRESENTATIVE OR AGENT OF LENDER OR LENDER’S COUNSEL
HAS THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.

 

IN WITNESS WHEREOF, Borrower and Lender have caused this agreement to be
effective as of the day and year set forth above.

 

WITNESSES:

BORROWER:

 

 

 

CRUZAN INTERNATIONAL, INC., a Delaware

 

corporation

 

 

 

 

/s/:

Michelle Gerber

 

By:

/s/ Ezra Shashoua

 

Print Name: Michelle Gerber

Print Name:

Ezra Shashoua

 

/s/:

Stephanie Fisher

 

Title:

Executive Vice President & CFO

 

Print Name: Stephanie Fisher

 

 

 

STATE OF FLORIDA

)

 

)

COUNTY OF PALM BEACH

)

 

The foregoing instrument was acknowledged before me this 15th day of August,
2005 by Ezra Shashoua as Executive Vice President & CFO of Cruzan
International, Inc., on behalf of the corporation.  He is personally known to me
or has produced                                           (type of
identification) as identification.

 

 

 

/s/:

Jennifer Lubrano-Murphy

 

 

Notary Public

 

State of Florida

 

 

 

Jennifer Lubrano-Murphy

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

 

[Signatures continued on next page]

 

4

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

WITNESSES:

WACHOVIA BANK, NATIONAL

 

ASSOCIATION

 

 

/s/:

Michelle Gerber

 

By:

/s/ Michael Betty

 

Print Name: Michelle Gerber

Print Name: Michael Betty

/s/:

Maryann Nobile

 

Title: Vice President

Print Name: Maryann Nobile

 

 

 

STATE OF FLORIDA

)

 

)

COUNTY OF

)

 

The foregoing instrument was acknowledged before me this 15th day of August,
2005 by Michael Betty as Vice President of Wachovia Bank, National Association,
on behalf of the bank.  He is personally known to me or has produced
                                                 (type of identification) as
identification.

 

 

 

/s/:

Laura S. Forbes

 

 

Notary Public

 

State of Florida

 

 

 

Laura S. Forbes

 

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

5

--------------------------------------------------------------------------------